Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered December 3, 2004, convicting him of criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
“The factual findings and credibility determinations of a hearing court are accorded great deference on appeal, and will not be disturbed unless clearly unsupported by the record” (People v Parker, 306 AD2d 543, 543 [2003]). There is nothing in the record to support the defendant’s contention that the testimony of the police officer at the suppression hearing was incredible or patently tailored to nullify constitutional objections (see People v Parker, supra; People v Evans, 298 AD2d 401 [2002]). Accordingly, the Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. Crane, J.E, Rivera, Goldstein and Garni, JJ., concur.